DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s amendment filed on 3/3/2021, IDS filed on 1/27/2021 and interview conducted on 3/1/2021.  Claims 1,4-6,8-15 are pending, wherein claims 2-3,7 have been cancelled and claims 1,6,11,15 have been amended.  Claims 1,4-6,8-15 have been examined and are allowed, wherein claim 6 is subjected to the following Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
As per claim 6, --components—has been inserted after “set of” (3rd line from the bottom of the claim) to fix obvious minor informalities due to typographical error, which was inadvertently left out.
No authorization is necessary since Applicant’s amendment inadvertently left out  “components” from “the set of ___and circuit components”  (3rd line from bottom of claim 6) as evidenced by Applicant’s statement (see Applicant’s amendment filed on 3/3/2021, page 10, 3rd paragraph).
Allowable Subject Matter
Claims 1,4-6,8-15 allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1,4-6,8-15, Applicant’s amendment and arguments filed on 3/3/2021 set forth the patentability of Applicant’s claimed invention (see Applicant’s amendment filed on 3/3/2021, pages 9-12).  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, a mechine, a process, and an article of manufacture, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 13, 2021